      Case 4:20-cv-00366-SMR-HCA Document 24 Filed 03/05/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION


AKRUM WADLEY; JONATHAN PARKER;                                 Case No. 4:20-cv-366
MARCEL JOLY; AARON MENDS;
MAURICE FLEMING; REGGIE
SPEARMAN; KEVONTE MARTIN-
MANLEY; DARIAN COOPER; LARON
TAYLOR; BRANDON SIMON; JAVON
FOY; ANDRE HARRIS and TERRENCE
HARRIS,

        Plaintiffs,                                      DEFENDANTS’ MOTION FOR
                                                    EXTENSION OF TIME TO FILE REPLY
vs.                                                  IN SUPPORT OF THEIR MOTION TO
                                                         DISMISS PLAINTIFFS’ FIRST
UNIVERSITY OF IOWA, BOARD OF                               AMENDED COMPLAINT
REGENTS FOR THE STATE OF IOWA;                                 (UNRESISTED)
GARY BARTA; KIRK FERENTZ; BRIAN
FERENTZ; CHRISTOPHER DOYLE and
RAIMOND BRAITHWAITE,

        Defendants.



        COME NOW Defendants, pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), and

move the Court for an extension of time to reply to their motion to dismiss Plaintiffs’ first

amended complaint in this matter, and in support of their motion state to the Court as follows:

        1.      Defendants’ reply in support of their motion to dismiss Plaintiffs’ first amended

complaint is due Monday, March 8, 2021.

        2.      Defense counsel currently has a number of other upcoming deadlines to meet as

well as preparing for an argument before the 8th Circuit Court of Appeals.

        3.      Further, given the wide range of claims in this case, the scope of Defendants’

motion and resultant scope of Plaintiffs’ resistance, Defendants require more time to analyze and

reply to Plaintiffs’ resistance.

                                                1
      Case 4:20-cv-00366-SMR-HCA Document 24 Filed 03/05/21 Page 2 of 3




          4.    Defendants respectfully request that the Court extend Defendants’ reply deadline

to March 29, 2021. No prior request to extend time has been requested by Defendants in this

matter.

          5.    A scheduling conference is set in this matter on March 15,              but no other

proceedings or deadlines are implicated by this request. Defendants assert that the reasons cited

above are “good cause” for extending their expert designation deadline. See Federal Rule of

Civil Procedure 6(b)(1)(A).

          6.    Counsel for Plaintiffs have stated they do not resist this extension.

          WHEREFORE, Defendants pray the Court enter an Order extending Defendants’ reply

deadline to March 29, 2021.

                                                       Respectfully submitted,

                                                       THOMAS J. MILLER
                                                       Attorney General of Iowa

                                                       /s/ Jeffrey S. Thompson
                                                       JEFFREY S. THOMPSON
                                                       Solicitor General

                                                       /s/ Jeffrey C. Peterzalek
                                                       JEFFREY C. PETERZALEK
                                                       /s/ Christopher J. Deist
                                                       CHRISTOPHER J. DEIST
                                                       /s/ Samuel P. Langholz
                                                       SAMUEL P. LANGHOLZ
                                                       /s/ William A. Hill
                                                       WILLIAM A. HILL
                                                       Assistant Attorneys General
                                                       Department of Justice-Special Litigation
                                                       Hoover State Office Building
                                                       Des Moines, Iowa 50319
                                                       (515) 281-4419/4213
                                                       jeffrey.thompson@ag.iowa.gov
                                                       jeffrey.peterzalek@ag.iowa.gov
                                                       christopher.deist@ag.iowa.gov
                                                       sam.langholz@ag.iowa.gov

                                                  2
Case 4:20-cv-00366-SMR-HCA Document 24 Filed 03/05/21 Page 3 of 3




                                     william.hill@ag.iowa.gov
                                     ATTORNEYS FOR DEFENDANTS

                                                      PROOF OF SERVICE
                                  The undersigned certifies that the foregoing instrument was
                                served upon each of the persons identified as receiving a copy by
                                delivery in the following manner on March 5, 2021:

                                         U.S. Mail                        FAX
                                         Hand Delivery                    Overnight Courier
                                         Federal Express                  Other
                                         CM/ECF

                                Signature: /s/ Audra Drish




                                3
